Beck, P. J.
I dissent from the ruling in headnote 1(a) and the corresponding part of the opinion. This item of $4500, with interest of $240 thereon, was advanced under the same executory contract as the loans or advancements made to the temporary and permanent administrators, and was as much a part of the expenses *83of administration as the money subsequently advanced. It was necessary to the production of the crop, and entered into it. It was contemplated in the executory contract which the administrators afterwards carried out; and I see no reason for refusing to allow that, if the other money advanced to the administrators is to be allowed as a part of the necessary expenses of administration.